FILED
                             NOT FOR PUBLICATION                            JAN 26 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-30102

               Plaintiff - Appellee,             D.C. No. 1:07-CR-00127-JDS

   v.
                                                 MEMORANDUM *
 THOMAS JOSEPH COSAND,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Montana
                     Jack D. Shanstrom, District Judge, Presiding

                             Submitted January 11, 2010 **

Before:              BEEZER, TROTT, and BYBEE, Circuit Judges.

        Thomas Joseph Cosand appeals from the 36-month sentence imposed

following his guilty-plea conviction for bank fraud, in violation of 18 U.S.C.

§ 1344. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EH/Research
         Cosand contends that the district court procedurally erred by failing to

adequately explain the sentence imposed, and that the district court’s failure to

analyze the sentencing factors pursuant to 18 U.S.C. § 3555(a) resulted in an

unreasonable sentence. The record reflects that the district court properly

calculated the Guidelines range, was familiar with the parties’ arguments, and that

under the totality of the circumstances, the sentence imposed is substantively

reasonable. See United States v. Carty, 520 F.3d 984, 991-93 (9th Cir. 2008) (en

banc).

         AFFIRMED.




EH/Research                                  2                                      09-30102